UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended October 31, 2010 Commission file number 000-25349 HOOKER FURNITURE CORPORATION (Exact name of registrant as specified in its charter) Virginia 54-0251350 (State or other jurisdiction of incorporation or organization) (IRS employer identification no.) 440 East Commonwealth Boulevard, Martinsville, VA24112 (Address of principal executive offices, zip code) (276) 632-0459 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filerx Non-accelerated filer o ((Do not check if smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of December 6, 2010 Common stock, no par value10,782,068 (Class of common stock)(Number of shares) TABLE OF CONTENTS PARTI. FINANCIAL INFORMATION Item 1. Financial Information 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosuresabout Market Risk 26 Item 4. Controls and Procedures 27 PART II. OTHER INFORMATION Item 6. Exhibits 28 Signature 29 PART I.FINANCIAL INFORMATION Item 1. Financial Statements HOOKER FURNITURE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, including share data) (Unaudited) October 31, January 31, Assets Current Assets Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $2,004 and $1,938 on each date Inventories Prepaid expenses and other current assets Total current assets Property, plant, and equipment, net Intangible assets Cash surrender value of life insurance policies Other assets Total assets $ $ Liabilities and Shareholders' Equity Current Liabilities Trade accounts payable $ $ Accrued salaries, wages and benefits Other accrued expenses Accrued dividends Total current liabilities Deferred compensation Total liabilities Shareholders' equity Common stock, no par value, 20,000 shares authorized, 10,782 and 10,775 shares issued and outstanding on each date, respectively. Retained earnings Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 3 HOOKER FURNITURE CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Thirteen Weeks Ended Thirty-Nine Weeks Ended October 31, November 1, October 31, November 1, Net sales $ Cost of sales Casualty loss - - - Insurance recovery - - ) - Total cost of sales Gross profit Selling and administrative expenses Asset impairment charge - - - Operating income Other income (expense), net 27 ) 83 ) Income before income taxes Income tax expense Net income $ $ $ $
